                                          Case 4:20-cv-04244-HSG Document 19 Filed 02/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY POWERS,                                     Case No. 20-cv-04244-HSG
                                   8                     Petitioner,                         ORDER DENYING REQUEST TO
                                                                                             ORDER PRISON OFFICIALS TO FILE
                                   9              v.                                         EVIDENCE; GRANTING EXTENSION
                                                                                             OF TIME TO FILE TRAVERSE;
                                  10     PATRICK COVELLO,                                    DIRECTIONS TO CLERK
                                  11                     Respondent.                         Re: Dkt. No. 18
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at Mule Creek State Prison, has filed a pro se
                                  14   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a conviction from
                                  15   Napa County Superior Court. Dkt. No. 1 at 1. On January 7, 2021, Respondent filed an answer to
                                  16   the Court’s Order to Show Cause. Dkt. No. 17. Petitioner has filed a letter with the Court stating
                                  17   that prison officials confiscated a USB drive sent to him by his public defender, Cynthia Kairy,
                                  18   which contained exculpatory evidence. Dkt. No. 18 at 1, 3. Petitioner states that he can timely
                                  19   file his traverse if he can access this USB drive. Dkt. No. 18 at 1. Petitioner requests that the
                                  20   Court order prison officials to file this USB drive in this case. Dkt. No. 18 at 3. Petitioner’s
                                  21   request is DENIED. The Court’s jurisdiction over prison officials in this habeas action is limited
                                  22   to ordering Petitioner’s release if he is entitled to federal habeas relief. The Court cannot order
                                  23   prison officials to file items or evidence with this Court. In light of Petitioner’s representation that
                                  24   this USB drive is necessary to prepare his traverse, the Court sua sponte GRANTS Petitioner an
                                  25   extension of time to March 12, 2021 to file his traverse.
                                  26          Petitioner has also alleged that he is not receiving proper medical care and that he has been
                                  27   denied the ability to earn good time credit. Petitioner also asks if prison officials violated his legal
                                  28   rights by confiscating the USB drive when it was labelled legal mail. Dkt. No. 18 at 1, 3. To the
                                          Case 4:20-cv-04244-HSG Document 19 Filed 02/05/21 Page 2 of 2




                                   1   extent that Petitioner believes that his conditions of confinement are unconstitutional or that prison

                                   2   officials have violated his constitutional rights, such claims cannot be addressed in the instant

                                   3   action, and must be brought in a 42 U.S.C. § 1983 civil rights action. The Clerk of the Court is

                                   4   directed to send Petitioner two copies of the court’s civil rights complaint form, should he wish to

                                   5   seek relief for these alleged constitutional violations. The Court cannot provide litigants with

                                   6   legal advice or answer any legal questions.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 2/5/2021

                                   9                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
